Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2018-005
Release Date: 12/7/2018
CC:PSI:B06
POSTS-133456-17
UILC:

179D.00-00

date:

November 28, 2018

to:

Robin Greenhouse
Division Counsel
(Large Business & International)
Gloria C. Sullivan
Director, Enterprise Activities Practice Network
Deborah H. Delgado
Senior Attorney

from:

subject:

Holly Porter
Associate Chief Counsel
(Passthroughs & Special Industries)

Eligibility for Allocation of the Deduction for Energy Efficient Commercial Building
Property under Section 179D(d)(4)
This Chief Counsel Advice responds to your request for assistance dated July 12, 2018.
This advice may not be used or cited as precedent.
ISSUES
(1) In various factual scenarios discussed below, does the taxpayer qualify as a
Designer of energy efficient commercial building property under section 179D(d)(4)
of the Code?
(2) If a Designer only designed one system of energy efficient commercial building
property in a government-owned building, can the Designer qualify for the maximum
§ 179D deduction of $1.80 per square foot?
CONCLUSIONS

POSTS-133456-17

2

(1) A taxpayer can qualify as a Designer of energy efficient commercial building
property under § 179D(d)(4) if the taxpayer created technical specifications for
construction contract documents for the design of the energy efficient commercial
building property.
(2) If a building owner could have qualified for the maximum § 179D deduction of $1.80
per square foot for the installation of certain energy efficient commercial building
property, then the government building owner has discretion to allocate the full $1.80
per square foot deduction to the primary Designer of one system of such property or
to allocate the $1.80 per square foot deduction among several Designers.
BACKGROUND
General Types of Contracting Methods Used by the Construction Industry
An owner that plans to construct or renovate a commercial building may use at least
three different general types of contracting methods for the design and construction of
the project. First, an owner could contract separately with a design firm (usually an
Architect), a General Contractor, and other construction professionals to complete the
project. In this situation the construction professionals involved in the project do not
have a contractual relationship with each other. This contracting method involves an
additional bidding process so this type of contracting is often referred to as Design-BidBuild contracting.
Second, an owner could contract with a joint venture (Design Builder) comprised of an
Architect, General Contractor, and other construction professionals to complete the
project. This contracting method is referred to as Design-Build contracting and requires
only one contract between the owner and the Design Builder.
Third, an owner could contract with a Construction Manager, who can be either an
adviser to the owner or a construction professional who contracts with the owner for
increased responsibilities. When the owner engages a Construction Manager, there is
usually a separate document between the owner and the Construction Manager that is
part of the construction contract.
General Types of Documents Used by the Construction Industry
Sealed drawings are design drawings stamped, sealed, and signed by a professional
Architect or Engineer. Specifications with sealed drawings are typically bid upon in
Design-Bid-Build contracts. Substantive modifications to design specifications that
occur during the construction process result in modified sealed drawings. Local
government authorities overseeing large construction projects may also require final asbuilt, sealed drawings at the completion of the construction project.
Specifications of a building design, once approved, become a part of the “contract
documents.”

POSTS-133456-17

3

Shop drawings are drawings, diagrams, schedules, and other data specially prepared
for the construction work by a construction professional such as a Contractor,
Subcontractor, Manufacturer, Supplier, or Distributer to illustrate some portion of the
work. The purpose of shop drawings is to demonstrate how the professional proposes
to conform to the design concepts expressed in the contract documents. Importantly,
shop drawings do not become part of the “contract documents.”
LAW
Congress enacted § 179D as part of the Energy Policy Act of 2005 (§ 1331(a), Pub. L.
109-58) on August 8, 2005. Section 179D provides a deduction to property owners who
install “energy efficient commercial building property.”
Section 179D(a) provides that a property owner who installs “energy efficient
commercial building property” may be allowed as a deduction an amount equal to the
cost of such property placed in service during the taxable year.
Section 179D(b)(1) provides that the maximum amount of the § 179D deduction is the
product of $1.80 and the square footage of the building. Section 179D(b)(2) provides a
lifetime limitation on the amount of the deduction allowed with respect to any building to
the product of $1.80 and the square footage of the building.
Section 179D(c)(1) defines “energy efficient commercial building property” (EECBP) as
property with respect to which depreciation (or amortization in lieu of depreciation) is
allowable. EECBP must be installed on or in any building which is located within the
United States and within the scope of Standard 90.1-2007.1
Section 179D(c)(1) further provides that EECBP is property installed as part of (1) an
interior lighting system; (2) a heating, cooling, ventilation, or hot water (HVAC/HW)
system; or (3) a building envelope. To qualify for the § 179D deduction, EECBP must
be certified as installed as part of a plan designed to reduce the total annual energy and
power costs with respect to these systems by 50 percent or more in comparison to a
reference building that meets the minimum requirements of Standard 90.1-2007.
Section 179D(d)(1) provides that if EECBP cannot meet the 50 percent reduction in total
annual energy and power costs in comparison to the reference building, a property
owner may deduct the cost of EECBP installed as one of the three systems if that
system satisfies a certain energy savings percentage, except that the deduction is
limited to the product of $.60 and the square footage of the building. The Service has
issued three notices that provide alternative energy savings percentages that taxpayers
1

Section 179D(c)(2) defines “Standard 90.1-2007 ” as “Standard 90.1-2007 of the American Society of
Heating, Refrigerating, and Air Conditioning Engineers and the Illuminating Engineering Society of North
America (as in effect on the day before the date of the adoption of Standard 90.1-2010 of such
Societies).” It is commonly referred to as ASHRAE Standard 90.1-2007 or Standard 90.1-2007. For
EECBP placed in service before January 1, 2016, ASHRAE Standard 90.1-2001 applies.

POSTS-133456-17

4

may use to qualify for a partial § 179D deduction for one of the three systems.2
Alternatively, for interior lighting systems, § 179D(f) provides an Interim Lighting Rule
that may be satisfied by a reduction in lighting power density.
Section 179D(d)(4) allows a government building owner to allocate the § 179D
deduction to a Designer of EECBP in certain circumstances. That section provides:
In the case of energy efficient commercial building property
installed on or in property owned by a Federal, State, or local
government or a political subdivision thereof, the Secretary shall
promulgate a regulation to allow the allocation of the deduction to
the person primarily responsible for designing the property in lieu of
the owner of such property. Such person shall be treated as the
taxpayer for purposes of this section.
The Secretary has not promulgated a regulation to implement § 179D(d)(4). However,
on April 7, 2008, the Service published Notice 2008-40 (Notice), which provides
substantial guidance on the special rule for government-owned buildings. Section 3.01
of the Notice provides that “[i]f the allocation of a § 179D deduction to a designer
satisfies the requirements of this section, the deduction will be allowed only to that
designer.”
Section 3.02 of the Notice defines the “Designer” of a government-owned building as
follows:
A designer is a person that creates the technical specifications for
installation of energy efficient commercial building property (or
partially qualifying commercial building property for which a
deduction is allowed under § 179D). A designer may include, for
example, an architect, engineer, contractor, environmental
consultant or energy services provider who creates the technical
specifications for a new building or an addition to an existing
building that incorporates energy efficient commercial building
property (or partially qualifying commercial building property for
which a deduction is allowed under § 179D). A person that merely
installs, repairs, or maintains the property is not a designer.
Section 3.03 of the Notice addresses the allocation of the § 179D deduction by
providing that “[i]f more than one designer is responsible for creating the technical
specifications for installation of energy efficient commercial building property (or partially
qualifying energy efficient commercial building property for which a deduction is allowed
under § 179D) on or in a government-owned building, the owner of the building shall—

2

IRS Notice 2006-52, 2006-1 C.B. 1175; Notice 2008-40, 2008-1 C.B. 725; and Notice 2012-26, 2012-17
I.R.B. 847.

POSTS-133456-17

5

(1) determine which designer is primarily responsible and allocate the full
deduction to that designer, or
(2) at the owner’s discretion, allocate the deduction among several
designers.”
Section 3.04 of the Notice requires that the allocation of the § 179D deduction to a
Designer by the owner of a government building be in writing and include a list of
specified information.
Section 3.05 of the Notice further requires that before a Designer may claim the § 179D
deduction with respect to EECBP installed on or in a government-owned building, the
Designer must obtain the written allocation described in section 3.04 of the Notice.
Section 3.06 of the Notice provides that the maximum amount of the § 179D deduction
to be allocated to the Designer is the amount of the costs incurred by the owner of the
government-owned building to place the EECBP in service, limited to the product of
$1.80 and the square footage of the building.
FACTS AND ANALYSIS
Unless otherwise indicated, the following facts are assumed for purposes of the
scenarios described below:
(1) the taxpayer claimed a § 179D deduction as a Designer of EECBP installed on or
in a government-owned building;
(2) the taxpayer claimed the § 179D deduction for the tax year in which the EECBP
was placed in service;
(3) the taxpayer obtained from the government building owner a written allocation
meeting the requirements described in section 3.04 of Notice 2008-40 with respect
to the deduction the taxpayer claimed as Designer of EECBP;
(4) the government building owner was provided a certification meeting the
requirements of section 4 of Notice 2006-52 or section 5 of Notice 2008-40; and
(5) other than the determination of whether the taxpayer is a Designer of EECBP for
a government-owned building, all other requirements for the taxpayer to qualify for
the § 179D deduction have been met.
Scenario 1
Facts

POSTS-133456-17

6

For the construction of a government warehouse, a government building owner entered
into separate Design-Bid-Build contracts with a design team (composed of an Architect
who engaged Engineers) and with a General Contractor for construction. The General
Contractor’s contract with the owner stated that the design team is responsible for the
warehouse’s design. The design team designed specifications for the project, creating
the contract documents that were approved by the owner. During pre-construction, the
General Contractor suggested changes to the placement of roof-top HVAC/HW units
and corresponding electrical conduit and ductwork for the HVAC/HW units to avoid
interference with the roof support structure. These suggested changes were approved
by the design team. The General Contractor’s suggestions did not include changes to
the technical specifications for the HVAC/HW system. The General Contractor
requested an allocation of a portion of the § 179D deduction for the HVAC/HW system
from the government building owner. The government building owner made the
requested allocation of a portion of the § 179D deduction to the General Contractor.
Analysis
The design team had design responsibilities for the project. The General Contractor
had no legal obligation for the work of the design team. The design team designed
technical specifications for the project, creating the construction contract documents.
While the General Contractor’s suggestions addressed constructability of the design
and resulted in changes in placement, these suggested changes did not rise to the level
of technical specifications. As a result, the General Contractor did not meet the
requirements to qualify as a Designer under section 3.02 of the Notice. Although
section 3.03 of the Notice gives the government builder owner discretion to allocate the
§ 179D deduction among several Designers, it does not give the government building
owner discretion to allocate the § 179D deduction to a person who was not a Designer
of EECBP. The General Contractor’s claimed portion of the § 179D deduction should
be disallowed. (Note: the design team could qualify as the Designer of EECBP in this
scenario but must receive an allocation of the § 179D deduction before claiming the full
or partial § 179D deduction.)
Scenario 2
Facts
An Architect entered into a contract with a government building owner to design the
exterior shell of a building. This contract was one of several contracts the owner
entered into with design firms to design the government building. The Architect’s only
responsibility was to design the building envelope. The Architect had no responsibility
for designing the other building systems. The design process was coordinated by a
Construction Manager. The building qualified for the maximum § 179D deduction of
$1.80 per square foot. At the end of construction, the Architect requested and was
granted an allocation of the full § 179D deduction by the government building owner.
Designers of other building systems requested but were denied an allocation of the
§ 179D deduction by the government building owner.

POSTS-133456-17

7

Analysis
The Architect provided design specifications for the building envelope, one of the
building systems which qualified as EECBP and is therefore a Designer within the
meaning of § 179D. The EECBP systems in the building together qualified for the
maximum § 179D deduction. Had the building owner not been a government entity, the
building owner could have claimed the maximum § 179D deduction. Section 179D(d)(4)
permits a government building owner to allocate the deduction to “the person primarily
responsible for designing the property in lieu of the owner of such property.” [emphasis
added]. Accordingly, the government building owner had discretion to allocate the full
§ 179D deduction to the Architect and the Architect’s claimed full § 179D deduction
should be allowed. (Note: if Designers of other EECBP for this building claim § 179D
deductions, those deductions should not be allowed, as the government building owner
did not allocate a portion of the § 179D deduction to other Designers and has already
allocated the maximum amount of § 179D deduction for the building.)
Scenario 3
Facts
A government building owner contracts directly with various trades for the design and
installation of EECBP using the services of an Architect and a Construction Manager to
oversee the construction project. The government building owner entered into a
contract with the Construction Manager as adviser. Under the terms of this contract, the
Construction Manager was not contractually responsible for the design of the EECBP.
Moreover, the Construction Manager did not have a contractual relationship with the
various trades that designed and installed the EECBP for the project. The Construction
Manager reviewed plans, provided progress reports, determined if work complied with
specifications, and certified completion of work for the owner. At the end of
construction, the Construction Manager requested that the government owner allocate
the § 179D deduction to the Construction Manager and the government owner did so.
Analysis
The Construction Manager who entered into the contract with the building owner as an
adviser had no design responsibilities and no direct contractual relationship with the
Designers of the EECBP. The Construction Manager did not create technical
specifications for the EECBP. Accordingly, the Construction Manager was not a
Designer of EECBP and the Construction Manager’s claimed § 179D deduction should
be disallowed.
Scenario 4
Facts
A government building owner decided to replace a building’s HVAC/HW system by
using Design-Bid-Build contracts with various professionals. The government building
owner first entered into a contract with an Engineer to evaluate the existing HVAC/HW
system and to design new portions of the system. The Engineer determined that

POSTS-133456-17

8

chillers and roof top units needed to be replaced and that new HVAC/HW system
controls were needed. The Engineer created sealed design drawings and technical
specifications that included the location, type, and size of chillers, roof top units, and
system controls. The government building owner then entered into a contract with a
Contractor to install the designed items. The Contractor did not have responsibility for
design. After installing the new HVAC/HW system, the Contractor asked for and
received an allocation of the § 179D deduction from the government building owner.
The Contractor claimed the full § 179D deduction related to the HVAC/HW system
installed in the government building.
Analysis
The Contractor who installed the HVAC/HW system in the government-owned building
did not design the HVAC/HW system. Additionally, the Contractor had no legal
obligations under the Design-Bid-Build contract to provide professional design services
to create the contract documents. Although section 3.03 of the Notice gives the
government builder owner discretion to allocate the § 179D deduction among several
Designers, it does not give the government building owner discretion to allocate the
§ 179D deduction to a person who was not a Designer of the EECBP. The Contractor’s
claimed § 179D deduction should be disallowed. (Note: while the Engineer who
designed the HVAC/HW system in this scenario was a Designer of EECBP, the
Engineer cannot claim the § 179D deduction without an allocation of the deduction from
the government building owner.)
Scenario 5
Facts
Assume the same facts as Scenario 4 except that the Engineer did not produce sealed
drawings showing the location of the new chillers, roof top units, and HVAC/HW system
controls. Instead, the Engineer specified the requirements of these items in technical
specifications. The Contractor then bid and was awarded a contract to provide these
items. Using a professional Engineer on the Contractor’s staff, the Contractor sized and
installed the chillers and roof top units. The Contractor then used a Subcontractor to
provide the required HVAC/HW system controls. The Subcontractor provided shop
drawings for the HVAC/HW system controls. At the completion of construction, the
Contractor provided sealed drawings showing the as-built location, type, and size of the
chillers and roof top units for the HVAC/HW system. Both the Engineer and the
Subcontractor were allocated a portion of the § 179D deduction by the government
building owner and both claimed a portion of the § 179D deduction for the HVAC/HW
system.
Analysis
The Engineer was one of the Designers of the HVAC/HW system, as the Engineer
created technical specifications for the system. Because the Subcontractor merely
installed the HVAC/HW system controls, the Subcontractor was not a Designer of the
HVAC/HW system. Although section 3.03 of the Notice gives the government builder

POSTS-133456-17

9

owner discretion to allocate the § 179D deduction among several Designers, it does not
give the government building owner discretion to allocate the § 179D deduction to a
person who was not a Designer of the EECBP. The § 179D deduction claimed by the
Engineer should be allowed, as the Engineer was the Designer of the HVAC/HW
system. However, the § 179D deduction claimed by the Subcontractor should be
disallowed, as the Subcontractor was not a Designer of the HVAC/HW system.
Scenario 6
Facts
Assume the same facts as Scenario 4 except that in addition to new chillers, roof top
units, and HVAC/HW system controls, new ductwork was installed. The Engineer
provided sealed drawings and technical specifications for the chillers, roof top units, and
the HVAC/HW system controls but did not provide drawings and specifications for the
size and location of the ductwork. The Contractor sized and located the needed
ductwork as part of its contract with the owner and the Contractor created shop
drawings for the ductwork. At the completion of construction, the Contractor was
allocated a portion of the § 179D deduction by the government building owner and the
Contractor claimed a portion of the § 179D deduction for the HVAC/HW system.
Analysis
The Contractor created shop drawings for the ductwork. Because shop drawings are
not contract documents and are not considered technical specifications for purposes of
the § 179D deduction, the Contractor is not a Designer of the HVAC/HW system and its
claimed § 179D deduction should be disallowed.
Scenario 7
Facts
A government building owner hired a specialty Lighting Firm to design and install a
unique interior lighting system for a government building that was not included in the
general construction contract. The lighting system was built to general parameters
specified by the Architect, such as maximum power usage per square foot. The
specialty Lighting Firm’s design for the interior lighting system incorporated low power
lighting sources along with solar panels. The general construction contract included the
building envelope and HVAC/HW systems. The Lighting Firm created design
specifications for the building’s lighting system but did not design the building envelope
or HVAC/HW systems. Either of the following sub-scenarios occurred:
(1) At the completion of construction, the Lighting Firm requested the government
building owner allocate the full § 179D deduction of $1.80 per square foot to the
Lighting Firm. The building owner made this allocation and the Lighting Firm
claimed the full §179D deduction.

POSTS-133456-17

10

(2) At the completion of construction, the Lighting Firm requested the government
building owner allocate a partial § 179D deduction for the lighting system of $.60
per square foot. The building owner made this allocation and the Lighting Firm
claimed the partial § 179D deduction of $.60 per square foot. The building’s
design team also requested, received, and claimed partial § 179D deductions for
the HVAC/HW systems and building envelope, totaling $1.20 per square foot.
Analysis
The Lighting Firm was a Designer of the interior lighting system, which was one of the
building systems which qualified as EECBP. While it seems more appropriate for the
Lighting Firm to receive a partial § 179D deduction so that Designers of the other
EECBP systems can also receive partial § 179D deductions, section 3.03 of the Notice
gives the government building owner discretion to allocate either the full deduction to
the primary Designer or to allocate portions of the deduction among several Designers.
Unless the Service has evidence that a government building owner’s allocation of the
§ 179D deduction was improper, such as when the person to whom the deduction was
allocated was not a Designer or when the government building owner allocated more
than the maximum amount of the § 179D deduction among one or more Designers, the
Service should respect the owner’s allocation.
Scenario 8
Facts
A Mechanical Engineer on a design team hired a specialty Subcontractor to design and
install control systems for the HVAC/HW, interior lighting, elevator, escalator, automatic
door, back-up power and several other building systems that use power. These control
systems are collectively called the Energy Management System. The Subcontractor did
not design any of the § 179D qualifying EECBP systems but the Energy Management
System manages those systems for peak energy efficiency. At the end of the project,
the Subcontractor requested and was allocated the § 179D deduction for the HVAC/HW
and lighting systems, totaling $1.20 per square foot.
Analysis
Whether the Energy Management System is part of the HVAC/HW and lighting
systems, and therefore EECBP, is a factual determination. If the Energy Management
System that controlled the HVAC/HW and lighting systems is part of the EECBP
systems for purposes of § 179D(d)(4), then the Subcontractor qualifies as a Designer
and could be allocated and claim the § 179D deduction for these systems. If the Energy
Management System is not part of the EECBP systems for the government building,
then the Subcontractor was not a Designer of EECBP for purposes of § 179D and the
Subcontractor’s claim of a partial § 179D deduction should be disallowed.
Please call Jennifer Bernardini at (202) 317-6853 if you have any further questions.

